         Case 4:19-cv-05414-HSG Document 27-1 Filed 11/27/19 Page 1 of 1




                STATE BAR OF TEXAS


Office of the Chief Disciplinary Counsel

November 27, 2019



Re: Jay Brett Johnson, State Bar Number 24067322


To Whom It May Concern:

This is to certify that Jay Brett Johnson was licensed to practice law in Texas on April 02, 2009, and
is an active member in good standing with the State Bar of Texas. "Good standing" means that the
attorney is current on payment of Bar dues; has met Minimum Continuing Legal Education
requirements; and is not presently under either administrative or disciplinary suspension from the
practice of law.


This certification expires 30 days from the date, unless sooner revoked or rendered invalid by
operation of rule or law.


Sincerely,




Seana Willing
Chief Disciplinary Counsel
SW/web




   P.O. BOX 12487, CAPITOL STATION, AUSTIN, TEXAS 78711-2487, 512.427.1350; FAX: 512.427.4167
